Case 2:21-cv-05736-DMG-JEM Document 9 Filed 07/21/21 Page 1 of 2 Page ID #:100




                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

 Case No.      CV 21-5736 DMG (JEMx)                                           Date     July 21, 2021

 Title M.B. v. Colortone, Inc., et al.                                                         Page     1 of 2

 Present: The Honorable         DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                                     NOT REPORTED
                Deputy Clerk                                                   Court Reporter

     Attorneys Present for Plaintiff(s)                              Attorneys Present for Defendant(s)
              None Present                                                     None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
              SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
              SUPERIOR COURT FOR LACK OF SUBJECT MATTER
              JURISDICTION

         On April 29, 2021, Plaintiff M.B., a minor appearing by and through her guardian ad
 litem Satenik Vardanyan, filed a Complaint in Los Angeles County Superior Court alleging
 claims for general negligence and products liability against Defendants Colortone, Inc. and
 Amazon.com, based on an allergic reaction M.B. allegedly suffered after wearing a t-shirt
 manufactured, designed, and sold by Defendants. [Doc. # 1-1.] On July 15, 2021, Defendant
 Amazon.com, Inc. filed a Notice of Removal to this Court, asserting that this Court has diversity
 jurisdiction over this case under 28 U.S.C. section 1332. [Doc. # 1.]1

         Diversity jurisdiction under 28 U.S.C. § 1332 requires that the parties to the suit are of
 diverse citizenship and that the amount in controversy exceeds $75,000. “The burden of
 establishing federal subject matter jurisdiction falls on the party invoking removal.” Marin Gen.
 Hosp. v. Modesto & Empire Traction Co., 581 F.3d 941, 944 (9th Cir. 2009) (citation omitted).
 There is a “strong presumption against removal jurisdiction,” and courts must reject it “if there is
 any doubt as to the right of removal in the first instance.” Geographic Expeditions, Inc. v. Estate
 of Lhotka ex rel. Lhotka, 599 F.3d 1102, 1107 (9th Cir. 2010) (internal quotation marks and
 citation omitted).

        In determining whether the removing party has met its burden, courts in the Ninth Circuit
 consider facts presented in the removal petition as well as any “‘summary-judgment-type
 evidence relevant to the amount in controversy at the time of removal.’” Matheson v.
 Progressive Specialty Ins. Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (quoting Singer v. State
 Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir. 1997)). Conclusory allegations regarding
 the amount in controversy will not suffice. Id. at 1090–91.
         1
            Defendant Amazon.com was served on June 18, 2021, and Amazon.com asserts that the state court docket
 does not reflect any service on Colortone, Inc. Not. of Removal at ¶¶ 12-13.

 CV-90                                  CIVIL MINUTES—GENERAL                         Initials of Deputy Clerk KT
Case 2:21-cv-05736-DMG-JEM Document 9 Filed 07/21/21 Page 2 of 2 Page ID #:101




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

 Case No.    CV 21-5736 DMG (JEMx)                                    Date     July 21, 2021

 Title M.B. v. Colortone, Inc., et al.                                                Page     2 of 2


         Amazon.com, Inc. has provided insufficient facts for the Court to determine that the
 action satisfies the $75,000 threshold. While Plaintiff’s complaint indicates that her civil action
 “exceeds $25,000,” Compl. at 1 [Doc. # 1-1], it does not otherwise appear to indicate the damage
 amount that she seeks. The removal notice conclusorily states that it is “facially apparent” that
 the amount in controversy exceeds $75,000 because Plaintiff alleges “significant bodily injuries”
 based on her “infection, allergic reaction, rash and/or reddening/swelling.” Not. of Removal at
 ¶¶ 9-10. Plaintiff seeks also seeks damages for loss of wages, loss of earning capacity, hospital
 and medical expenses, and incidental damages. Id. at ¶ 9. The Complaint does not indicate,
 however, any specific amount of expenses Plaintiff incurred as of the time of removal, and it
 does not allege punitive damages.

          Amazon.com, Inc. is hereby ORDERED TO SHOW CAUSE why this action should
 not be remanded to Los Angeles County Superior Court for lack of subject matter jurisdiction. It
 shall file its response by no later than July 28, 2021. Plaintiff may file a reply by no later than
 August 4, 2021.

 IT IS SO ORDERED.




 CV-90                             CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk KT
